DETAILED ACTION
The action is in response to communications filed on 11/15/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Rich Christiansen on December 8, 2021. 
The application has been amended as follows:

In the claims
1.	(Currently amended)	A system for automated data curation and presentation, the system comprising:
memory comprising a structured database and a plurality of storage bins; and
at least one processor executing a gateway client application, the gateway client application configured to packetize a first data file, the first data file comprising a first content file and a first payload, wherein packetizing the first data file comprises:
the first payload and [[a ]]the first content file, the targeted portions selected to exclude personalized data, wherein the first payload comprises an image file, and wherein the first content file comprises a text file; and 
extracting the targeted portions from the first data file, wherein extracting targeted portions de-identifies the extracted targeted portions from the first data file;
at least one physical server communicatingly coupled with the memory, wherein the at least one server is configured to:
	receive the packetized first data file generated from the first data file, the packetized first data file comprising a first packet generated from the first content file of the first data file, a second packet generated from first metadata of the first data file, and a third packet generated from a first payload of the first data file, wherein each of the packets comprises targeted portions excluding personalized data;
automatically generate at least one tag for the packetized first data file, wherein the at least one tag is automatically generated based on at least one key phrase identified in at least the targeted portion of the first content file;
 index the packetized first data file according to the at least one tag into a predetermined taxonomy;
receive a data request, the attributes identifying at least one tag identifying desired data and corresponding to the predetermined taxonomy;
deliver, to a user, curated data selected according to the at least some of the plurality of parameters of the data request; and
display the delivered data to the user. 
2.	(Cancelled). 
3.	(Previously presented)	The system of claim 1, wherein packetizing the first data file further comprises:
generating the first packet from the first content file; 
generating the second packet from the first metadata of the first data file; and 

4.	(Original)	The system of claim 3, wherein the gateway client application is on the at least one server. 
5.	(Previously presented)	The system of claim 3, wherein automatically generating at least one tag for the packetized first data file comprises: selecting the third data packet generated from the first payload; identifying a horizontally linked packet, wherein the horizontally linked packet comprises the first data packet associated with the selected third data packet; and evaluating the first data packet. 
6.	(Original)	The system of claim 5, wherein evaluating the first data packet comprises: parsing the first data packet; identifying character strings within the first data packet; generating an evidence score for each of the identified character strings; and linking the generated evidence score to the character string for which the evidence score was generated. 
7.	(Previously presented)	The system of claim 6, wherein evaluating the first data packet further comprises: determining an insufficiency of the evidence score for a character string; identifying at least one linked vertical packet; evaluating the identified vertical packet; and modifying the evidence score based on the evaluation of the identified vertical packet, wherein indexing the packetized first data file comprises  storing each of the first, second, and third packets in a structured database. 
8.	(Original)	The system of claim 1, wherein the at least one server is further configured to: identify related data files; and link the generated data packets to data packets generated for related data files. 
9.	(Original)	The system of claim 8, wherein the at least one server is further configured to transmit the linked data packets to an indexing server. 

11.	(Currently amended)	A method for automated data curation and presentation, the method comprising:
receiving a first data file at a gateway client application from a first source, the first data file comprising: a first payload comprising an image file; first metadata; and a first content file comprising a text file;
packetizing the first data file with the gateway client application, wherein packetizing the first data file comprises: 
identifying targeted portions of at least the first payload and the first content file the targeted portions selected to exclude personalized data; and 
extracting the targeted portions from the first data file, wherein extracting targeted portions de-identifies the extracted targeted portions from the first data file;
receiving the packetized first data file generated from the first data file, the packetized first data file comprising a first packet generated from the first content file of the first data file, a second packet generated from first metadata of the first data file, and a third packet generated from a first payload of the first data file, wherein each of the packets comprises targeted portions excluding personalized data;
automatically generating at least one tag for the packetized first data file, wherein the at least one tag is automatically generated based at least one key phrase identified in at least the targeted portion of the first content file;
 indexing the packetized first data file according to the at least one tag into a predetermined taxonomy; 
receiving a data request, the data request comprising a plurality of parameters identifying attributes of packetized data, the attributes identifying at least one tag identifying desired data and corresponding to the predetermined taxonomy;[[ and]]
delivering, to a user, curated data selected according to the at least some of the plurality of parameters of the data request; and
display the delivered data to the user. 

13.	(Original)	The method of claim 12, wherein the first packet is stored in a first database, wherein the second packet is stored in a second database, and wherein the third packet is stored in a third database.
14.	(Previously presented)	The method of claim 13, wherein automatically generating at least one tag for the packetized first data file comprises: selecting the third data packet generated from the first payload; identifying a horizontally linked packet, wherein the horizontally linked packet comprises the first data packet associated with the selected third data packet; and evaluating the first data packet. 
15.	(Original)	The method of claim 14, wherein evaluating the first data packet comprises: parsing the first data packet; identifying character strings within the first data packet; generating an evidence score for each of the identified character strings; and linking the generated evidence score to the character string for which the evidence score was generated. 
16.	(Original)	The method of claim 15, further comprising: determining an insufficiency of the evidence score for a character string; identifying at least one linked vertical packet; evaluating the identified vertical packet; and modifying the evidence score based on the evaluation of the identified vertical packet. 
17.	(Previously presented)	The method of claim 16, wherein indexing the packetized first data file comprises  storing each of the first, second, and third packets in a structured database. 
18.	(Original)	The method of claim 12, further comprising: identifying related data files; and linking the generated data packets to data packets generated for related data files. 
19.	(Original)	The method of claim 18, further comprising transmitting the linked data packets to an indexing server.  

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Dougall et al. US2003/0093485 discloses a system where a program file data is to be carried in a sequence of packets. The first packet of the sequence contains only metadata and other packets in the sequence contains a payload containing triplets with tags and controllers to download file containing tag definitions for triplets. Heinrichs et al. US2003/0204480 teaches items to be added to index with global unique identifier and a number of fields
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of transferring packets of data in specific kinds of packets including content file, metadata, and payload data in specific packets and derive a tag to index to data. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153